Name: Commission Regulation (EEC) No 2988/90 of 16 October 1990 amending Regulation (EEC) No 1350/72 as regards the definition of areas under hops
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  farming systems
 Date Published: nan

 Official Journal of the European Communities No L 285/ 1517. 10 . 90 COMMISSION REGULATION (EEC) No 2988/90 of 16 October 1990 amending Regulation (EEC) No 1350/72 as regards the definition of areas under hops HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 2780/90 (2), and in particular Article 13 (4) thereof, Whereas Article 1 (3) of Commission Regulation (EEC) No 1 350/72 (3), as last amended by Regulation (EEC) No 2590/85 (4), defines at a Community level the concept of 'area planted' to ensure uniform calculation of the areas qualifying for production aid ; whereas experience has shown that this definition no longer complies with the requirements of expedient hop cultivation ; Whereas, due to the growing necessity for prudent pesti ­ cide application growers should be able to spray the outer rows of a hop garden from outside in order to avoid other cultures being affected ; whereas, it would therefore be appropriate to allow for an additional gauge at each side of the hop garden ; whereas cultivation would become easier if the areas at either end of the rows required for operating machinery were extended from five metres to eight metres in length since the machinery used today has become longer and needs more space to be turned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, Article 1 Article 1 (3) of Regulation (EEC) No 1350/72 is hereby amended as follows : 1 . Point (a) is replaced by the following : '(a) Without prejudice to the provision of (b) the area bounded by the line of the outer anchorage strings of the hop poles ; in the case where this line carries hop plants, then at either side of the area an additional working gauge is added, whose width is corresponding with the average width of a working gauge inside the planted area ; the addi ­ tional working gauge must not form part of a highway 2. In point (b), 'more than five metres in length' is replaced by 'more than eight metres in length.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1991 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 175, 14. 8 . 1971 , p. 1 . (2) OJ No L 265, 28 . 9. 1990, p. 1 . O OJ No L 148 , 30. 6. 1972, p. 11 . (4 OJ No L 247, 14. 9 . 1985, p. 11 .